 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuilding Construction Employers Association of Lin-coln, Nebraska and M.W. Anderson ConstructionCo.andUnited Brotherhood of Carpenters andJoiners of America,LocalUnion No.1055, AFL-CIOBuilding Construction Employers Association of Lin-coln, Nebraska and George Cook Construction Co.andUnited Brotherhood of Carpenters and Joinersof America, Local Union No. 1055,AFL-CIO.Cases 17-CA-4051 and 17-CA-4052August 21, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH AND BROWNOn April 15, 1970, Trial Examiner James T. Barkerissued his Decision in the above-entitled consolidatedproceeding, finding that Respondents had engagedin and were engaging in certain unfair labor practicesand recommending that they cease and desist there-from and take certain affirmative action, as set forthin the attached Trial Examiner's Decision. Thereafter,Respondents filed timely exceptions, and a brief insupport thereof, to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the "TrialExaminer's Decision", the exceptions and brief, andthe entire record in these cases, and hereby adoptsthe Trial Examiner's findings, conclusions, and recom-mendations,' as modified herein.While, as indicated, we agree with the Trial Examin-er's finding and conclusion that Respondents violatedSection 8(a) (5) and (1) of the Act by their failureto bargain in good faith with the Union regardingthe request for presumptively relevant wage data,'We adopt the Trial Examiner's conclusion thatRespondentsviolatedSec 8(a) (5) and(1) of the Act When faced with the Union's requestfor presumptivelyrelevantwage data,Respondentsrepliedthat the Unioncould obtain the information directly from the particularemployeesks found by the Trial Examiner, and in accordance with the cases cited byhim, a union's right to wage information from an employer is not affected bythe fact that it might obtain such information elsewhere Respondents'response was indicative of a bad-faith approach to its bargaining obligation.and we so findwe are of the opinion that the Trial Examiner'sremedy and, by incorporation, the RecommendedOrder, is unduly broad, to the extent that it wouldrequireRespondents to furnish all data previouslyrequested without regard to its need or relevancy.The unfair labor practices found will be adequatelyremedied by an order directing Respondent Associa-tion, on behalf of Respondent Anderson and Respond-ent Cook, to furnish wage and related data to theUnion relevant to alleged improper overtime paymentsto employees of Respondents Anderson and Cookrepresented by the Union and relevant to allegedperformance of carpenter work by laborer employeesof Respondents Anderson and Cook. Accordingly,section V of the Trial Examiner's Decision entitled"The Remedy" is so modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thatRespondents, Building Construction Employers Asso-ciation of Lincoln, Nebraska, M. W. Anderson Con-struction Co., Lincoln, Nebraska, and George CookConstruction Co., Lincoln, Nebraska, their officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order,as modified above.''The first indentedparagraphof the notice is conformed to themodifiedOrder to read as follows THE UNDERSIGNED ASSOCIA-TION WILL, on behalf of Anderson and Cook, upon request, furnishUnited Brotherhood of Carpentersand Joinersof America, Local UnionNo 1055, AFL-CIO, the information requested by the Union on July1,1969, relevant to alleged improper overtime payments to employeesof Anderson and Cook represented by the Union and relevantto allegedperformance of carpenter work by laborer employees of Anderson andCookTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T.BARKER,Trial Examiner.These matters wereheard at Lincoln, Nebraska,on February 10, 1970,pursuantto separate charges filed in the respective cases on September3, 1969, by United Brotherhood of Carpenters and Joinersof America,Local Union No. 1055,AFL-CIO,hereinaftercalled the Union.On December 12, 1969,theRegionalDirector of the National Labor Relations Board for Region17 issued an order consolidating cases, complaint, andnoticeof hearing alleging that Building ConstructionEmployers Association of Lincoln,Nebraska,hereinaftersometimes referred to as the Respondent Association ortheAssociation;M. W. Anderson Construction Co.; andGeorge Cook Construction Co., which entities in combina-tion with the Association are referred to herein as Respond-185NLRB No. 8 BUILDING CONSTRUCTION EMPLOYERS OF LINCOLN, NEBents,have engaged in unfair labor practices in violationof Section 8(a) (5) and (1) of the Act The parties timelyfiled briefs with me.Upon consideration of the briefs of the parties, andupon the record in this case, and my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSAt all times material herein M. W Anderson ConstructionCo., and George Cook Construction Co. have been engagedin the construction business and have been members ofBuilding Construction Employers Association of Lincoln,Nebraska, a multiemployer association which exists in partfor the purpose of representing its members in labor rela-tionsDuring pertinent times Respondents Anderson andCook have been represented by the Association for thepurposes of collective bargaining.In the conduct of their businesses, the members of theAssociation annually perform services valued in excess of$50,000 for customers located outside the State in whichthe respective principal places of business are located andannually purchase materials and supplies valued in excessof $50,000 from suppliers outside the State in which saidmembers' respective principal places of business are locatedUpon these admitted facts I find that Building Construc-tion Employers Association of Lincoln, Nebraska, M. W.Anderson Construction Co., and George Cook ConstructionCo., are individually, and have been at all times materialherein, employers engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnitedBrotherhood of Carpenters and Joiners ofAmerica,Local Union No. 1055,AFL-CIO,isadmittedto be a labor organization within the meaning of Section2(5) of the Act,and I so find.III.THEUNFAIR LABOR PRACTICESA. The IssuesThe sole issue in this is whether the Respondents violatedSection 8(a) (5) and (1) of the Act by declining, as requestedby the Union, to furnish information concerning the"amount of wages" paid certain named employees duringa specified period of time spanning approximately 27months.It is the contention of the Respondents that the wageinformation requested by the Union was not related tothe Union's collective-bargaining duties because, at the timeof the request, there was no collective-bargaining agreementbeing negotiated and no collective-bargaining negotiationswere pending; and because the Union would not havebeen assisted in the fulfillment of any proper collective-bargaining obligation by receipt of data revealing grossannual wages of the designated employees which, Respond-ent contends, was the information sought by the Union.B. Pertinent Facts1.The negotiations and statusof the Union35At all times since April 1, 1966, the Union has beenrecognized bymembers of the Association, includingRespondents Cook and Anderson, as the exclusive collective-bargaining representative of all individuals employed bythem as carpenters and apprentices. During the periodfrom January 1969 through May 1969, the Union andthe Association engaged in negotiations for a new collective-bargaining agreement covering individuals employed bymembers of the Association, including Respondents Cookand Anderson, in the carpenter and apprentice classification.On September 27, 1969, the Union and the Associationexecuted a collective-bargaining agreement to remain ineffect untilMarch 31, 1972. Oral agreement on new termshad been achieved by the parties on May 19, 1969. Includedin the agreement is a provision requiring the employersto make certain health and welfare and pension contributionsduring the term of the agreement.2.Wage data requested and declinedOver the signature of R. D. Dittenber, the Union, byletter dated February 24, addressed to George Cook Con-struction Co., made the following request:In order to properly and efficiently represent theemployees in the bargaining unit covered by the collec-tive-bargainingagreement, the Union requests that youfurnish to it the amount of wages paid by your companyto the undersigned employees on the attached listunder our agreement which commenced on April 1,1966.Attached to the letterwas a listof 54 names.Subsequently, on March 20, Dittenber dispatched a lettertoM. W. Anderson Construction Co., wherein an indenticalrequest was made. Attached to the March 20 letter wasa list of 25 names.Thereafter, by letter dated March 25, the president ofM. W. Anderson Construction Co. responded as follows:This will acknowledge your letter of 3-20-69 in whichyou request us to furnish the amount of wages paidby our company to certain listed employees coveredby our contract commencing April 1, 1966.If you will have each of the employees listed submita written request to us asking for the above informationwe will be glad to supply it to them individually.By letter dated May 12, a representative of George CookConstruction Co. responded as follows-In response to your letter requesting that we furnishyou the amount of wages paid by us to certain designat-ed employees, please be advised that we have paidthese employees the wages provided in the collective-bargaining agreementbetween your union and ourcompany. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Thealleged departure fromcontract termsR. D. Dittenber testified credibly that as business repre-sentative for the Union it was his duty to police collective-bargaining agreements which the Union has with the Associ-ation. In the fulfillment of his duties it is his practiceto go from job to job and check the wages being paidemployees on the job and handle grievances that mayarise. In addition, Dittenber dispatches employees to employ-ers requesting men and assists in negotiating collective-bargaining agreements.Dittenber credibly testified that in December 1968 orJanuary 1969 he observed one Robert O'Brien workingon a Cook Construction Co. job. Further, Dittenber testifiedthat on a date he could not fix with certainty he observedGene Wright working on an Anderson Construction Cojob.He testified that both individuals were classified aslaborers and that he observed them doing carpenters' work.Additionally, Dittenber credibly testified that he receivedcomplaints from carpenter employees that they had notreceived "proper overtime wages."'4. The listof carpenters compiledDittenber credibly testified that as a consequence ofhis personal observation of laborers performing carpenters'work and the complaints he had received concerning discre-pancies in overtime compensation he studied health andwelfare remittance forms submitted by individual employersto the trust office maintained by the Union and otherlabor organizations in connection with their respective healthand welfare and pension fund agreements with the Associa-tion.These remittance forms, submitted by the individualcontractors, contain thenameof the individual employeeon behalf of whom a contribution is remitted, the totalnumber of hours for which contribution is being made,and the total contribution. This total is the product ofthe number of hours worked multiplied by the appropriatehourly sum contractually required to be contributed tothe specific fund.' The craft of each individual employeelisted on the remittance form is specified by a code numberwhich is entered on the form next to the employee's name.Thecodenumber for carpenters is the numeral "2."Dittenber testified that from his personal study of theremittance formsmaintainedat the trust office he compiledthe separate lists which were attached to his letters ofFebruary 24 and March 20, sent to Respondents Cookand Anderson, respectively. He testified further that withtwo exceptions each of the names contained on the respectivelistsattached to the aforesaid letterswas a namedesignatedon the trust fund remittance form as a carpenter Dittenbertestified that to the Cook list he added the name of RobertO'Brien and to the Anderson list he added the nameof Gene Wright, laborers whom, as found, he had previously'The collective-bargaining agreement provides that "all overtime workshall be compensated at double time rates "'The hourly contribution to the health and welfare is 12 1/2 centsper hour and that to the pension fund is 10 cents per hourobserved working on the job performing carpenter work.Dittenber credibly testified that, upon observing O'Brienand Wright working in the manner described, he inquiredof the superintendent of the two jobs if O'Brien and Wright,respectively,were being paid carpenters' wages. From onesuperintendent he received a noncommittal answer. Theother superintendent told him that it was none of hisbusiness.Dittenber did not go directly to either GeorgeCook or M. W. Anderson to learn if O'Brien and Wright,respectively,were being compensated at carpenter scaleNeither did Dittenber approach O'Brien or Wright personal-ly.5.The alleged need for the wage dataDittenber testified that he needed information pertainingto the hourly wage and weekly wage of individual employeesin order for him to determine whether Cook and Andersonwere complying with their collective-bargaining agreement.In this connection, he credibly testified that the remittanceforms maintained in the trust office contained no breakdownof hourly compensation for any of the individual employeeslisted thereon.He further testified, in substance, that theUnion retains no records from which such a determinationcan be made. Dittenber testified further that the employeesforwhom he sought data lived in localities and townsin the general area and vicinity of Lincoln, Nebraska.6 The dataagain requesteda.Originalunfair labor practicecharges dismissedThe record establishes that on March 28 the Unionfiled unfair labor practice charges against MW. AndersonConstruction Co. in Case17-CA-3852.Similarly, on April15, the Union filed unfair labor practice charges in Case17-CA-3865 against George Cook Construction Co. Ineach instance it was alleged that Section 8(a) (5) of theAct had been violated by reason of the refusal of therespective companies to comply with the Union's separaterequests for information concerning wage rates.These charges were dismissed by the then RegionalDirector of Region 17 on June 9.The reason for thedismissal action was stated,in pertinent part, as follows:Since the Union directed its request for collective-bargaining information to individual members of amulti-employer bargaining unit instead of to their bar-gaining representative,itdoes not appear that therequest was properly made,and the Companies'refusaland failure to respond did not constitute a violationof the Act.b.The July 1 requestsOn July 1, R. D. Dittenber dispatched to the Associationa letter containing the following:The undersigned labor organization is the recognizedcollective bargaining agent for certain employees affili-atedwith your Association working as journeymen BUILDING CONSTRUCTION EMPLOYERS OF LINCOLN, NEBcarpenters and carpenter apprentices and performingcarpenter work. The collective bargaining agreementbetween your association and the union is bindingupon present and future members of your associationduring the life of the agreement. As bargaining repre-sentative of MW. Anderson Construction Company,a member of your association represented in collectivebargaining with the undersigned labor organization,and in order to properly and effectively representemployees of this company in the bargaining unitcovered by such collective bargaining agreement, theunion requests that you furnish to it the amount ofwages paid the M. W. Anderson Construction Companyto the designated employees on the attached list underour agreement which commenced on April 1, 1966.Similarly, on July 1, R. D. Dittenber dispatched totheAssociation a letter identical in pertinent respectsrequesting "the amount of wages paid" by Cook Construc-tionCo.Attached to the letter referring to the MW.Anderson Construction Co., was a list of 24 names. Thelistswere identical to those that had earlier accompaniedthe separate demands made upon the employers individuallycThe July 14 responsesBy letter dated July 14, the Association through itssecretary,Dean G. Kratz, responded in separate lettersdirected to Dittenber. In each of the letters it acknowledgedreceiptof the Union's July 1 request' that the Unionbe furnished with "the total amount of wages paid" bythe respective companies to designated employees fromApril 1, 1966, to date and further stated the following:These figures are not available in this office.Mostof the information that you request would be availablein the W-2 forms of the designated employee. Wesuggest that it would be easier for you to get thisinformation directly from the employees, who are mem-bers of your union.Counsel for Respondent stated on the record at thehearing that the Respondent was not basing its defenseto the refusal to supply wage information to the Unionon any lack of authority in the Association to furnishinformation of the general variety requested by the Union,or the unavailability to the Association of wage informationor any general inability of the Association to compile it.Except for the correspondence between the parties aboveset out there was no other contact between representativesof the Respondents, on the one hand, and representativesof the Union pertaining to the wage information requested.CONCLUSIONSThe evidence of record establishes a tacit refusal onthe part of Respondents to furnish to the Union, uponrequest,wage information relating to the earnings of 54named employees of Cook Construction and 25 namedemployees of Anderson Construction.'The letter specified July 9 as the date of receipt of the Union'srequests37An employer is under a statutory duty to bargain collec-tivelywith representatives of its employees with respectto wages, and a union's right to wage information duringthe term of a collective-bargaining agreement, to enableand permit it to police the administration of the agreement,iswell established.' "Wage and related information pertain-ing to employees in the bargaining unit ispresumptivelyrelevant, for, as such data concerns the core of the employer-employee relationship, a union is not required to showthe precise relevance of it, unless effective employer rebuttalcomes forth "5 Absent special circumstances, a collective-bargaining representative is entitled to obtain relevant wageinformation from the employer of unit employees," anda union's right to relevant wage information is not defeatedmerely because it is obtainable through individual membersof the unit.'"It is immaterialthat the Union might havegathered the bulk of this needed material through a seriesof interviews with members and employees: It was entitledto that complete, accurate, and authoritative statement offacts which only the employer was in position to make."8The evidence establishes, and I find, that the Unionhas been since April 1, 1966, the exclusivebargainingrepresentativeof carpenter and apprentice employeesemployed by members of the Association, including Cookand Anderson. The collective-bargaining agreement in effectuntilMarch 31, 1969, between the Union and the Associa-tion, which was binding on Cook and Anderson, containedwage and overtimescalesfor journeymen carpenters andapprentices and a maintenance-of-standard provision relat-ing specificallyto wages,overtime differentials, and "generalworking conditions." In fulfillment of his duties as businessrepresentative of the Union, Dittenber received informationwhich led him reasonably to believe that the wage standardsof that agreement had not been fully observed by Cookand Anderson, and he personally observed on-the-job condi-tions indicating that carpenter tasks were being performedby laborers. The potentially erosive effect of these purportedpractices and conditions on wage and working conditionstandards established by contract is immediately discernible.The relevance of information which would shed light onemployer adherence or deviation from contractual standardsis equally patent. The value of wage data properly linkedto specific unit employeesas an aid tothe Union in fulfillingthe task of contractadministrationrelating to enforcingcompliance with contractualwagestandards can not bedoubted.' Indeed, the precedents requiring the productionof relevant wage data are not seriously challenged byRespondent.Curtis-Wright Corporation,Wright AeronauticalDivisionvNL R B.,347 F 2d 61 (C A3),NL R B v Northwestern Publishing Company,343 F 2d 521 (CA7),The Timken Roller Bearing Company v. NL.R B,325 F 2d 746 (C A 6)Curtis-Wright Corporation,Wright AeronauticalDivisionvNL R B.,supra;see alsoBostonHerald-TravelerCorporation vNL.R B,223F2d58(CA 1)Sign& Pictorial Union Local 1175 (Webster Outdoor AdvertisingCo.)vN.L.RB,419F2d726,734(CAD.C)'SeeWeber Veneer & Plywood Company,161 NLRB 1054, 1056'S.H Kress & Company,108 NLRB 1615.The value of this informationas an aid todeterminingsporadicoradhocuse of laborers as carpenters is not discernible and is notexplicated by the General Counsel or Charging Party 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDRather, in the Respondent's view of the case, as I interpretit,the issue is whether the Union made an efficaciousrequest for wage information relevant to the fulfillmentof the Union's statutory duty to administer the collective-bargaining agreement.The Respondent contends that the request which theUnion made was for total wages paid the named employeesover a 3-year penod and that such information was notrelevant to any duty of contract administration devolvingon the Union Additionally, contends Respondent, the Unionsought data for a penod covered by the expired agreementwhich could have no bearing on administration of theexisting agreement.10Moreover, contends Respondent, inthe circumstances of this case, the Union was put onprior notice that the Company interpreted the Union'srequest as one for total wages. Despite this, asserts Respond-ent, the Union did not modify or clarify its request, butmerely repeated it. Finally, Respondent contends that theUnion's request was for the purpose of harassment andwas burdensome, as evidenced by the fact that the Unionsought data concerning earnings of individuals known tothe Union to be supervisors.On the other hand, the General Counsel contends thatthe information sought by the Union was relevant, andthat, in characterizing the Union's request as one callingfor "total wages," the Respondent is engaging in semanticsand is applying "the most niggardly interpretation of thewords wages paid." Moreover, the General Counsel contendsthat the reason advanced by Respondent in its letter respon-ses to the Union's requests, when measured against thedefenses of Respondent advanced at the hearing revealsdilatory and evasive tactics indicative of bad faith. Further,the General Counsel contends that Respondent's bad faithis further demonstrated by its failure to inquire into thenature of the information the Union was seeking.It is not essential, upon the record in this case, todetermine whether as an abstract principle an employerfaced with a demand for wage data which is susceptibleof more than a single interpretation has the affirmativeduty of seeking clarification of the request from the labororganization proffering it."Decisive of the issue posedin this case is the evidence revealing Respondent's badfaith in responding to the serves of letter demands whichreveals declination not on the ground of relevancy, buton grounds which the Board and courts have held tobe specious, when measured against the purposes andrequirements of statute.12The initial response of Respondent Cook was, in effect,a flat rejection of the Union's request. The response ofRespondent Anderson was similar, except that the latter10As found, the previous agreement expired on March 31, 1969,oral agreement on a new contract was achieved on May 19, and thenew agreement was executed on September 27 Meantime, from Januaryto May the parties engaged in collective bargaining" CfKeller Industries, Inc, d/b/a American Carpet Mills, Inc,170NLRB 1715, 1723,Cranston PrintWorks Company,115 NLRB 537,557-558" The declination of Respondents Anderson and Cook, individually,shed light on andgivedimension to the July 14 declination on theirbehalf by the Association, which is the conduct attacked as constitutinga violation of Section 8(a)(5) of the Actemployer, in substance, placed the burden on the Unionof marshalling the information from individual members.The Union thereafter renewed its requests, directing themto the Association. At the time of these last requests,oral agreement had been achieved on new collective-bargain-ing terms but the agreement had not yet been executed.While the Respondent is quite accurate in the assertionthat, in the then prevailing state of the bargaining relation-ship, the wage data had no value for contractnegotiationpurposes, it did, I find, have value to the Union for contractadministrationpurposes. This is so because a substantiationof past deviations from contract terms and standards couldwell point the way for more strenuous policing by theUnion of the new, current agreement. On the other hand,if the suspicions of failure to conform were revealed tobe unfounded, efforts at closer supervision could be obviatedwithsavingsto the Union in money and manpower thatwould otherwise be devoted to the policing effort. Addition-ally,as the General Counsel contends, failure to abideby past contract terms might give rise to efforts on thepart of the Union to recover wages improperly denied.It isin this context of relevance that the Association'sJuly 14 responses must be evaluated.By its responses of July 14, the Respondent Association,like Respondent Anderson, sought to transfer to the Unionthe obligation of gathering the desired data from constituentsof the unit.While it specifically characterized the Union'srequest as one for "total amount of wages paid" designatedemployees,no issueof relevancy was raised directly bythe Association. Rather, the Association salted its refusalwith the evasion that the information was not available"in [its]office."While literally true, the information was,in fact, available to the Association as collective-bargainingagent of Cook and Anderson; a fact not disputed at thehearing.The Act places on an employer the obligationto treat in good faith with the chosen collective-bargainingrepresentative of its employees. If the Respondent in goodfaithhad believed that the Union was requesting onlytotalwages and not linked data, they were under dutyto comply or to declare the data irrelevant and thus outsideitsobligation to furnish. The Respondents, through theAssociation, made no pretense at furnishing data. Neitherdid they label the requested data irrelevant. Either a bonafide effort at compliance with the Union's request as assert-edly interpreted, or a declination on the grounds of relevancywould have created circumstance compatible to the opera-tion of the machinery of free collective-bargaining. Apprised,the Union could then have reassessed its position, modifieditsdemands, or opened a dialogue of peaceful persuasionconsistent with Section 8(d) of the Act. The Respondentsfollowed a course quite different. The result was a frustrationof the machinery of collective-bargaining.I specifically find that in the circumstances of this caseas detailed above, having failed to raise the issue of relevancyin their July 14 declinations, and by relyinginstead oninvalid groundsas warrant for withholding wage data fromtheUnion, the Respondents revealed bad faith which isa departure from the requirement and mandate of Section8(d) of the Act. BUILDING CONSTRUCTION EMPLOYERS OF LINCOLN, NEBI further find that the separate requests for wage datapertaining to 25 and 54 employees, respectively, and coveringpay periods for a term of 3 years were not unduly burden-some when construed in light of the Union's collective-bargainingrights under the Act so as to constitute a defenseto the Union's request." Nor do I find evidence sufficientto substantiate the Respondents' contention that the Unionwas motivatedin itsrequest by a desire to harass therespective companies to which the requests were directed.14Rather, I find that the requests were made in good faithand were predicated on reasonable indicia of noncompliancewith contractual terms by Respondents Cook and Anderson.In sum,Ifind that the Respondents violated Section8(a)(5) of the Act by declining for the reasons advancedand in the circumstances prevailing to honor the Union'sJuly 1 request for wage data.IV. THEEFFECTOF THE UNFAIR LABORPRACTICESUPON COMMERCEThe activities of the Respondents set forth in SectionIII,above, occurring in connection with the operationsof Respondents described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and that they take certain affirmativeaction designed to effectuate the policies of the Act.Ihave found that the Respondent Association, as thedesignated collective-bargaining representative for Respond-ents Cook and Anderson has in violation of Section 8(a)(5)of the Act failed to furnish wage information requestedby the Union and relevant to the Union's duty to administerthe collective-bargaining agreement between it and theRespondents. I shall accordingly recommend that theRespondent Association, acting on behalf of RespondentsAnderson and Cook, furnish to the Union wage informationpertaining to the nonsupervisory carpenters and apprenticesemployed by Respondents Cook and Anderson who arenamed in the pertinent lists attached to the Union's July1requests.The wage information so furnished shall bebroken down with respect to each of said carpenter orapprentice employees on the basis of the payroll period-weekly, biweekly or monthly-utilized by the respective" An employee may be absolved from furnishing wage informationif the task is unduly burdensome upon the resources of the CompanySee e g,Westinghouse Electric Corporation,129 NLRB 850, 866,Fruit& Vegetable Packers Local 760 v N.L.R.B.,316 F 2d 389, 390 (C A D C)" ThattheUnion sought wage data relating to six supervisors inthe employ of Cook and five in the employ of Anderson is not sufficientto support Respondents' contentionData on other individuals whomthe parties stipulated performed at intervals as supervisors does not,with respect to the construction industry, render all wage data relatingto them outside the purview of the Act39Respondents in compensating their employees for theirservices.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in thiscase, I make the followingCONCLUSIONS OF LAW1.The Respondents are engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.United Brotherhood of Carpenters and Joiners ofAmerica,Local UnionNo. 1055, AFL-CIO,isa labororganizationwithin the meaning of Section 2(5)of theAct.3.On July 1,1969, and at all times relevant in thisproceeding, the Union was, and has been,the recognizedcollective-bargainingrepresentativeofallindividualsemployed as carpenters and apprentices by members ofthe Respondent Association, including Respondents Ander-son and Cook.4.On or about May 19,1969, the Union and the Respond-entAssociation orally agreed on terms of the collective-bargaining agreement covering employees employed as car-penters and apprentices by employer-members of the Associ-ation,including Respondents Cook and Anderson. On orabout September27, 1969,the parties executed a writtencollective-bargaining agreement.5.On July 1, 1969, the Union requested the Respondentsto furnish it with relevant wage information pertainingtocarpenterand apprentice employees employed byRespondents Anderson and Cook.6.On or about July 14,1969,Respondents refused tofurnish the Union with wage information.7.By such refusal the Respondents engaged in unfairlabor practices in violation of Section 8(a)(5) and (1) ofthe Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law, and upon the entire record in thiscase,Irecommendthat Building Construction EmployersAssociation of Lincoln, Nebraska, M. W. Anderson Con-structionCo., and George Cook Construction Co., theirofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively with United Brother-hood of Carpenters and Joiners of America, Local UnionNo. 1055, AFL-CIO, as the exclusive representative ofcarpenters and their apprentices employed by RespondentsCook and Anderson by failing and refusing to furnishthe wage information pertaining to carpenters and appren-tices represented by said Union and employed by Respond-entsAnderson or Cook requested by the Union on July1, 1969.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in their rights guaranteedin Section7 of the Act. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Upon request, and in the manner specified in theportion of this decision entitled "The Remedy," furnishthewage information requested by the Union on July1, 1969.(b) Post at their respective offices and places of businessin Lincoln, Nebraska, copies of the attached notice marked"Appendix."" Copies of said notice, on forms providedby the Regional Director for Region 17, after being dulysigned, shall be posted by each Respondent immediatelyupon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondents to ensurethat said notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 17, in writing,within 20 days of the receipt of this Decision what stepsRespondent has taken to comply herewith.16" In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules andRegulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesin the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National LaborRelationsBoard" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoard "16in the event that this Recommended Order be adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector, in writing within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, furnish UnitedBrotherhood of Carpenters and Joiners of America,Local Union No. 1055, AFL-CIO, the informationconcerning nonsupervisory employees specified by theUnion in its July 1, 1969, request.WE WILL NOT refuse to bargain collectively withUnited Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 1055, AFL-CIO, as theexclusive representative of carpenters and their appren-tices,by refusing, upon proper request, to furnishto the Union wage information relevant to the Union'sduty to administer the collective-bargaining agreementbetween it and the members of the Association.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of the Act.DatedByBUILDING CONSTRUCTIONEMPLOYERS ASSOCIATION OFLINCOLN, NEBRASKA(Employer)(Representative)(Title)DatedByDatedByM. W. ANDERSONCONSTRUCTION CO.(Employer)(Representative)(Title)GEORGE COOKCONSTRUCTION CO.(Employer)(Representative)(Title)Thisisanofficialnotice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 610FederalBuilding,601 E. 12th Street, Kansas City, Missouri64106, Telephone 816-374-5181.